DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 09/30/21.
Claims 1, 4, and 6-8 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/30/21 has been acknowledged.

Response to Amendment
Applicant’s amendment, filed on 09/30/21, has been entered. Claims 1, 4, and 7-8 have been amended. Claims 2-3 and 5 have been cancelled. In light of Applicant’s amendments, the 112(a) rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/21 has been entered.

Priority
The examiner acknowledges that the instant application claims priority from foreign application JP2016-115681, filed on 06/09/16, and therefore, the claims receive the effective filing date of June 9, 2016.  

Claim Objections
Claims 1, 4, and 6-8 are objected to because of the following informalities:
In claim 1, line 23 of page 2, change “each the goods deliverable time period” to “each of the goods deliverable time periods”.
In claim 4, change “The method according to claim 1” to “The computer processing method according to claim 1”
In claim 6, change “The method according to claim 1” to “The computer processing method according to claim 1”
In claim 7, change “The method according to claim 1” to “The computer processing method according to claim 1”
In claim 8, change “The method according to claim 1” to “The computer processing method according to claim 1”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “the goods” (see line 22 of page 2 and line 4 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the same plurality of items of goods deliverable in line 19 or different goods. For purposes of this examination, the examiner will interpret the limitation to read “the items of the goods deliverable” (i.e. the same as in line 19).
	Claim 1 recites the limitation “when the knob on the slider interface is operated and a position of the knob is changed, a re-search on the management server starts…” (see lines 1-3 of page 3) which renders the claim indefinite because the limitation is a contingent clause. When the knob is not operated and the position of the knob is not changed, it is unclear whether or not the step of re-searching occurs. Since the condition “when the knob on the slider interface is operated and a position of the knob is changed” is needed to satisfy the claim, without that limitation, the step of performing a re-search would not be performed. See MPEP 2111.04. For purposes of this examination, the examiner will interpret the limitation to mean in response to operating the knob on the slider interface and changing a position of the knob, a re-search on the management server starts.
	Claim 1 recites the limitation “the goods deliverable time period on the one of the scale marks” (see lines 2-3 of page 3) which renders the claim indefinite because it is unclear how a 
	Claim 1 recites the limitation “causing the analysis environment comprising a processing unit to create a demand forecast model with a goods extraction logic by collecting data” (see lines 6-9 of page 3 and line 12 of page 3). The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the demand forecast model is created. The examiner acknowledges Applicant’s specification, paragraph [0091] that states “a demand forecast model for estimating the number of in-stock stocked goods to be secured in each nearby base is created from the data”, however the specification does not provide any further structure, description, or algorithm of how that estimation is performed to create a demand forecast model. For purposes of this examination, the examiner will interpret the limitation to read “causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data”.
	Claim 1 recites the limitation “the accumulated data” (see line 9 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the collected data in line 7 or different data. For purposes of this examination, the examiner will interpret the limitation to read “the collected data” (i.e. the same as in line 7).
	Claim 1 recite the limitation “the automatically extracted group of goods” (see line 12 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the automatically selected stock candidate goods in line 10 or different goods. For purposes of this examination, the examiner will interpret the limitation to read “the automatically selected stock candidate goods” (i.e. the same as in line 10).


Claim 4 recites the limitation “when the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined…” which renders the claim indefinite because the limitation is a contingent clause. When the position of the knob is not changed by a direct operation of the knob, it is unclear whether or not the step determining change on the scale marks occurs. Since the condition “when the position of the knob is changed by a direct operation of the knob” is needed to satisfy the claim, without that limitation, the step of determining change on the scale marks would not be performed. See MPEP 2111.04. For purposes of this examination, the examiner will interpret the limitation to mean in response to changing the position of the knob by a direct operation of the knob, change on the scale marks is determined.

Claim 7 recites the limitation “the user interface” (see line 8 of page 4	) which renders the claim indefinite because it is unclear if Applicant is referring to the customer terminal or slider interface in claim 1. For purposes of this examination, the examiner will interpret the limitation to read “the slider interface”.
Claim 7 recites the same claim language as claim 6. Therefore, it is unclear if there is a difference between claims 6 and 7 since both claims 6 and 7 are dependent from claim 1.

Claim 1 recites the limitation “when the knob on the slider interface is operated, the position of the knob is recognized by the management server…” which renders the claim indefinite because the limitation is a contingent clause. When the knob on the slider interface is not operated, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer processing method executed on a goods shipment management system which comprises: a management server that manages a goods deliverable time period on an item by item basis, to a customer residence, from a plurality of bases based in a predetermined area allowing delivery within a predetermined time period; a customer terminal in the customer residence; and an analysis environment, wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of:
causing the customer terminal to provide a slider interface having a plurality of the goods deliverable time periods as scale marks and comprising a knob allowing a user to operate the knob directly;
causing the customer terminal to designate one of the goods deliverable time periods through the slider interface;
causing the customer terminal to request the management server to perform a search for a plurality of items of goods deliverable within the designated goods deliverable time period from the plurality of bases; and
causing the management server to execute the search; and
displaying the items of the goods deliverable provided by the search on the customer terminal for each of the goods deliverable time periods; wherein
when the knob on the slider interface is operated and a position of the knob is changed, a re-search on the management server starts based on the goods deliverable time period designated by one of the scale marks, and
items of the goods deliverable provided by the re-search are redisplayed on the customer terminal for each of the goods deliverable time periods; and 
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and the goods deliverable time periods are designated by a slider interface 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A computer processing method executed on a goods shipment management system which comprises: a management server that manages a goods deliverable time period on an item by item basis, to a customer residence, from a plurality of bases based in a predetermined area allowing delivery within a predetermined time period; a customer terminal in the customer residence; and an analysis environment, wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of:
causing the customer terminal to provide a slider interface having a plurality of the goods deliverable time periods as scale marks and comprising a knob allowing a user to operate the knob directly;
causing the customer terminal to designate one of the goods deliverable time periods through the slider interface;
causing the customer terminal to request the management server to perform a search for a plurality of items of goods deliverable within the designated goods deliverable time period from the plurality of bases; and
causing the management server to execute the search; and
on the customer terminal for each of the goods deliverable time periods; wherein
when the knob on the slider interface is operated and a position of the knob is changed, a re-search on the management server starts based on the goods deliverable time period designated by one of the scale marks, and
items of the goods deliverable provided by the re-search are redisplayed on the customer terminal for each of the goods deliverable time periods; and 
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a goods shipment management system, management server, customer terminal, analysis environment, slider interface, knob, processing unit, databases, performing steps automatically, and a stock candidate goods database, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the designating is performed using a slider 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  

receiving or transmitting data over a network (e.g. displaying items of the goods deliverable, redisplaying items of the goods provided by the re-search) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing the automatically selected stock candidate goods in a stock candidate goods database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 4 and 6-8 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein when the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined by a process of normalizing a position of an end of the direct operation of the knob (sales activity/behavior further limiting the scale marks to designate a goods deliverable time period, generally linking the abstract idea to a technological environment)
wherein when the knob on the slider interface is operated, the position of the knob is recognized by the management server referring to the one of the scale marks, which is the closest to the position of the knob, and a new designated time period is determined in correspondence with the one of the scale marks (sales activity/behavior 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., U.S. 20130218912 A1 (previously cited and hereafter referred to as “Howard”), in view of Franco, U.S. 8015081 B1 (previously cited and hereafter referred to as “Franco”).

Regarding claim 1, Howard discloses a computer processing method executed on a goods shipment management system which comprises: a management server that manages a transfer time period [travel time] on an item by item basis, to a customer residence, from a plurality of bases [store/merchant location] based in a predetermined area [geographical area] allowing delivery within a predetermined time period ([0046] – “one or more servers 230”; [0029] – user may request only search results associated with a store that are within a predefined travel time or distance, to be presented; [0071] – “store that is located within the geographical area”; [0077] – user can select home delivery);
a customer terminal in the customer residence ([0038] – user can use a mobile device such as a desktop); and 
wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of:
causing the customer terminal to provide a slider interface having a plurality of the transfer time periods as scale marks and comprising a knob allowing a user to operate the knob directly ([0066] – “As illustrated in FIG. 7, the user interface includes a slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; [0068] – x axis represents the distance or travel time, Fig. 7 and Fig. 9);
causing the customer terminal to designate one of the transfer time periods through the slider interface (Howard: [0066] -  “user has positioned the slider mechanism so that only local ;
causing the customer terminal to request the management server to perform a search for a plurality of items of goods transferable within the designated transfer time period from the plurality of bases (Howard: [0029] – “user may request that only search results satisfying the query and associated with a store that is within a predefined travel time, or distance, be presented”; [0071] – “store that is located within the geographical area”); and
causing the management server to execute the search (Howard: [0071] – “search engine will process the search query”); and
displaying the items of the goods transferable provided by the search on the customer terminal for each of the transfer time periods (Howard: [0068] – “presenting the search results arranged by a combination of their price and distance and/or travel time”);
wherein when the knob on the slider interface is operated and a position of the knob is changed, a re-search on the management server starts based on the transfer time period designated by one of the scale marks (Howard: [0066] – “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; [0070] – “(upon a threshold distance or travel time being selected, the map is updated”; [0071] – “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”; Fig. 7, Fig. 10B [travel time of “5 Mins”] and Fig. 10C [travel time of “10 Mins]”) (Examiner’s Note: The Examiner notes the recited limitation “when the knob on the slider interface is operated and a position of the knob is changed, a re-search on the management server starts”. The recited limitation does not move to distinguish the claimed invention from the cited art. These phrases are contingent clauses where the noted “re-search on the management , and
items of the goods transferable provided by the re-search are redisplayed on the customer terminal for each of the transfer time periods (Howard: [0071] – “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”).
Howard does not disclose:
a plurality of goods deliverable within the designated time period from a plurality of bases to a customer;
an analysis environment; and
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database.
a plurality of goods deliverable within a designated time period from a plurality of bases [order aggregation facility] to a customer in [Col. 7, lines 59-67] – “aggregated items can be transferred from the order aggregation facility to the consumer, preferably at a date and time selected by the consumer”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of goods transferable within the designated time period, as disclosed by Howard, to be a plurality of goods deliverable within the designated time period, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in order to save consumers’ time (Franco: [Col. 1, lines 11-19]).
Franco further teaches an analysis environment and causing the analysis environment comprising a processing unit [consumption forecasting program 424] to predict a demand forecast with a goods extraction logic by collecting data including customer information [consumer data 513], goods information [cost saving data 411], and sales information [real consumption data 413] from respective databases, and by analyzing the collected data, wherein the analysis environment automatically selects stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database [inventory management database systems 701] in [Col. 16, ll. 60-67 to Col. 17 1-67 and Col. 19, ll. 30-47] – The predictive ordering consumption forecasting subsystem 103 implements a predictive ordering shopping model using historical information on predictive purchase orders and non-predictive purchase orders. The system 103 utilizes a predictive ordering data database system 410 that comprises cost saving data 411 including the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as disclosed by Howard, to include an analysis environment; causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in order to support just-in-time distribution of items to consumers and reduce overall supply-chain costs (Franco: [Col. 1, lines 11-19]). 

Regarding claim 4, Howard in view of Franco teaches the method according to claim 1. Howard further discloses the method wherein:
when the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined by a process of normalizing a position of an end of the direct operation of the knob (Howard: [0066] – “user has positioned the slider mechanism so that only local search results that are within 60 min. of the user's current location are presented”; [0068] – x-axis in the table of Fig. 9 represents the distance or travel time, Figs. 7 and 9). 
(Examiner’s Note: The Examiner notes the recited limitation “when the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined”. The recited limitation does not move to distinguish the claimed invention from the cited art. These phrases are contingent clauses where the noted “change on the scale marks is determined” step is not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes operational but does not require the feature or step to be performed does not limit the scope of a claim under the broadest reasonable claim interpretation. See MPEP 2111.04(II).)

Regarding claim 6, Howard in view of Franco teaches the method according to claim 1. Howard further discloses the method wherein:
the search encompasses not only a search based on the designated time period designated through the slider interface, but also a narrowing down search based a category of the plurality of goods and/or a character string search [search terms] related to the plurality of goods (Howard: [0034] – “search query is then communicated to a search engine…to identify search results that satisfy the user provided search terms”; [0066] – “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”).

Regarding claim 7, Howard in view of Franco teaches the method according to claim 1. Howard further discloses the method wherein:
the search encompasses not only a search based on the designated time period designated through the slider interface, but also a narrowing down search based a category of the plurality of goods and/or a character string search [search terms] related to the plurality of goods (Howard: [0034] – “search query is then communicated to a search engine…to identify search results that satisfy the user provided search terms”; [0066] – “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., U.S. 20130218912 A1, in view of Franco, U.S. 8015081, and further in view of Ubillos et al., U.S. 20150331595 (previously cited and hereafter referred to as “Ubillos”).

Regarding claim 8, Howard in view of Franco teaches the method according to claim 1. Howard further discloses the method wherein:
when the knob on the slider interface is operated, the position of the knob is recognized, and a new designated time period is determined in correspondence with the one of the scale marks (Howard: [0066] – “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; [0068] – x-axis in the table of Fig. 9 represents the distance or travel time; [0070] – “(upon a threshold distance or travel time being selected, the map is updated”; [0071] – “search engine will…filter previously identified search results, to identify only those search results that are relevant”, Fig. 9) (Examiner’s Note: The Examiner notes the recited 
the re-search on the management server is executed based on the new designated time period, extracting items that are transferable to the customer wherein the items extracted are the items of the goods provided by the re-search (Howard: [0071] – “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”).
Franco further teaches the plurality of goods deliverable to the customer residence of the user in [Col. 36, lines 1-15] – aggregated orders from order aggregation facilities 804 are delivered to the residences of local consumers 904.
It would have been obvious to combine Franco with Howard for the reasons identified above with respect to claim 1.
Howard in view of Franco does not disclose:
            when the knob on the slider interface is operated, the position of the knob is recognized by the management server referring to the one of the scale marks, which is closest to the position of the knob.
when the knob on the slider interface is operated, recognizing, by the management server, the position of the knob (Ubillos: [0037-0039 and 0297]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server, as disclosed by Howard in view of Franco, to recognize the position of the knob, when the knob on the slider interface is operated, as taught by Ubillos. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in view of Franco in order to provide a unified slider control that reduces deficiencies and inconveniences for the user (Ubillos: [0003-0004]).

Response to Arguments
Applicant's arguments filed 09/30/21 have been fully considered.

35 U.S.C. § 112(b)
Applicant asserts the claims have been “amended to obviate the rejection”; however the examiner disagrees in part. Although the prior 112(b) rejections regarding claims 1, 7, and 8 have been overcome, newly amended claims 1, 4, and 6-8 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejection under 35 U.S.C. 112(b). Therefore the examiner maintains the rejection.

35 U.S.C. § 101
	Applicant argues “the amended element a) to h) properly recite computer-based process. It is believed that these elements are not directed to the judicial exception”; however the Examiner disagrees. As shown above, the examiner has identified in Step 2A of Prong Two, the additional 

35 U.S.C. § 101
	Applicant argues “Franco is silent to the analysis environment” and thus the cited prior art fails to teach newly amended claim 1; however the examiner disagrees. The examiner relied upon Franco to cure the deficiencies of Howard. Franco teaches a supply chain management system to facilitate just-in-time distribution of items purchased by consumers. Consumers can have their orders delivered to their residence from an order aggregation facility. Franco teaches a predictive ordering consumption forecasting subsystem that implements a predictive ordering shopping model. The subsystem uses historical information to distinguish predictive purchase orders and non-predictive purchase orders (Col. 16, ll. 60-67 to Col. 17, ll. 1-67). The subsystem includes a predictive ordering data database system that comprises of subsets of data such as the cost saving data which identifies items. It also includes real consumption data that determines information from delivered purchase order reports and consumer data which includes the identification of the consumer and their personalized preferences (Col. 19, ll. 30-47). Franco further teaches the predictive ordering consumption forecasting subsystem utilizes a consumption forecasting program to generate consumption forecasts and see how items are consumed by the consumers. Additionally, Franco teaches an inventory management database system that stores merchant inventory data in real-time to track how transactions affect the inventory. Item data for each item is stored. The item data consists of inventory quantity, an available quantity, and a reserved quantity. The reserved quantity is determines based on the quantity of the item placed on reservation in response to consumer quotes (Col. 23, ll. 55-67 to Col. 24, ll. 36-60). Thus the Examiner maintains the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625